Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143423                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 143423
                                                                   COA: 292774
                                                                   Wayne CC: 08-012046-FC
  ARSHAD HAMZA AL-JAMAILAWI,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 24, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2011                   _________________________________________
           p1114                                                              Clerk